 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Larry Joe Prince,                                 No. CV-18-03914-PHX-SRB(DMF)
10                           Petitioner,                 ORDER
11     v.
12     David Shinn, et al.
13                           Respondents.
14           Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
15 on November 6, 2018 raising three grounds for relief: 1) that his constitutional due process
16 protections were violated when his plea agreement was breached by the State’s use of that
17 conviction to revoke his parole; 2) that his guilty plea was involuntary, the superior court
18 lacked jurisdiction to accept the plea and he was actually innocent; and 3) that his due process
19 and Sixth Amendment rights were violated when the State suppressed exculpatory evidence.
20 Respondents filed their Response to Petitioner’s Petition for Writ of Habeas Corpus on
21 December 28, 2018. No reply was filed. On December 10, 2019, the Magistrate Judge issued
22 her Report and Recommendation recommending that the petition be denied and dismissed
23 with prejudice.
24          In her Report and Recommendation the Magistrate Judge advised the parties that
25 they had fourteen days from the date of service of a copy of the Report and Recommendation
26 within which to file specific written objections with the Court. The time to file such
27 objections has expired and no objections to the Report and Recommendation have been filed.
28 The Court notes that Petitioner is represented by counsel.
 1 ...
 2          The Court finds itself in agreement with the Report and Recommendation of the
 3   Magistrate Judge.
 4          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 5   Judge as the order of this Court.
 6          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 7   dismissing it with prejudice because it is untimely.
 8          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 9   to proceed in forma pauperis on appeal because dismissal of the Petition is justified by a
10   plain and procedural bar and reasonable jurists would not find the procedural ruling
11   debatable.
12          IT IS FURTHER ORDERED denying as moot Petitioner’s Motion for the
13   Immediate Return of Petitioner to the State of Arizona for the Pendency of This
14   Proceeding. (Doc. 28)
15          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
16
17          Dated this 22nd day of January, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
